Concurring and Dissenting Opinion by
Mr. Justice Roberts:
I am in complete accord with the opinion of the majority except insofar as it holds that the appellee was barred from recovering survival action damages by the statute of limitations.
It is my view that this case is controlled by our decision in Schwab v. P. J. Oesterling & Son, Inc., 386 *357Pa. 388, 126 A. 2d 418 (1956), where we said: “That the rights respectively conferred by the Wrongful Death Act of 1855 and the Survival Act of 1937 constitute separate and distinct causes of action is not open to question. We expressly so held in Piacquadio v. Beaver Valley Service Co., 355 Pa. 183, 49 A. 2d 406. In that case, leave to amend a complaint in order to bring upon the record the administrator of the estate of the deceased victim of the tortious act there involved so that the personal representative might claim damages under the Survival Act was denied because the statute of limitations had run. The action had been instituted by the father of the deceased minor victim in the capacity of trustee ad litem for those entitled to damages under the Wrongful Death Act (see Rule 2202(b) Pa. R. C. P.), and damages were claimed only for wrongful death. An administrator of the deceased minor’s estate, for the purpose of pressing a claim under the Survival Act, had never been a party to the record before the statutory limitation had expired. Such, however, is not this case.
“Here, the administratrix, who, as her deceased son’s personal representative, was duly qualified to bring suit under the Survival Act (Fiduciaries Act of 1949, Sec. 603), was plaintiff in the action from the time of its institution which was well within the period of the statutory limitation. And, since the action was instituted within six months of her son’s death, she was also exclusively entitled as the administratrix of his estate to maintain the suit for damages for his wrongful death: see Rule 2202(a), (b) and (c) Pa. R. C. P. Thus, she was in court timely in an action (see Rule 213(e) Pa. R. C. P.) where she could pursue either or both of the causes which the Wrongful Death and the Survival statutes conferred upon her in her representative capacity for the negligence which brought about *358the injury and .death of her son as averred in the complaint. While the better practice would be to plead in separate counts the respective causes of action for which damages are sought, it is not fundamentally essential to specify in a complaint the particular Act under which recovery is sought. The amendment of paragraph 9 of the complaint did not, therefore, introduce a new cause of action. It merely brought in an additional element of damage for a cause of action already within the compass of the original complaint.” 386 Pa. at 392-93, 126 A. 2d at 420.
I am convinced that it would be a gross misuse of the statute of limitations to hold that it bars recovery on the survival action claim in this case. The statute of limitations is designed to prevent parties from pressing stale claims and to force issues to trial before memories become too dim and evidence too hard to find. In this context it is clear that the inclusion of the survival claim imposed no new burdens on the appellant. And, the appellant can hardly maintain that the survival claim caught it by surprise in view of the allegations of decedent’s pain and suffering contained in the eighth paragraph of appellee’s complaint, which should certainly have alerted appellant to the possibility of a survival action claim in appellant’s suit. In fact, the dual capacity of tbe appellee in this case should have rendered unreasonable any assumption other than that she intended to press both the wrongful death and the survival claims. As in Schwab, the appellant here knew well that it was faced with a lawsuit timely filed by an individual qualified to press both the wrongful death and the survival action claims; as in Schwab, the appellant was confronted with a complaint which, while not spelling out the statutory basis for the survival claim, did contain reference to damages which were recoverable only in a survival action; and as in Schwab, *359the amendment “merely brought in an additional element of damage for a cause of action already within the compass of the oziginal complaint.” 386 Pa. at 393, 126 A. 2d at 420.
I would affirm as to both portions of the verdict.